In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00423-CV

____________________


EXXON MOBIL CORPORATION, Appellant


V.


VICKIE LYNN HALL, Appellee

 


On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-177,168 




MEMORANDUM OPINION

	The appellant, Exxon Mobil Corporation, and the appellee, Vickie Lynn Hall, filed
a joint motion to dismiss this appeal.  The motion is voluntarily made by the parties prior to
any decision of this Court.  See Tex. R. App. P. 42.1(a)(2).  No other party filed notice of
appeal.  We grant the motion and dismiss the appeal. 
	APPEAL DISMISSED.
  
								 STEVE McKEITHEN
								        Chief Justice

Opinion Delivered January 8, 2009
Before McKeithen, C.J., Gaultney and Kreger, JJ.